DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 4, the limitation, “the control and communication unit” lacks a proper antecedent basis.  It is unclear whether the “the control and communication unit” is intended to refer to the control and communication device recited in lines 2-3.  
In claim 18, line 1-2, the term, “the communication connection”, lacks a proper antecedent basis.
In claim 19, line 2, the limitation, “the circuit board”, lacks a proper antecedent basis.
In claim 19, line 4, the limitation, “the ignition contact”, lacks a proper antecedent basis.
In claim 19, lines 2-3, the limitation, “which is connected to the circuit board”, appears to be a duplication.
In claim 20, line 2, the limitations, “the circuit board” and “the Zener diode” both lack a proper antecedent basis.
the function and effect”, lacks a proper antecedent basis.
In claim 24, line 1, the claim refers to “the munition according to claim 22”.  This is confusing because claim 22 is drawn to an igniter unit as distinct from a munition.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARLOW (GB 2472077 A).
Regarding claims 13-16, Barlow discloses an igniter unit 22 (squib 22; Fig. 7; page 9, lines 10-16) for a munition (page 5, lines 3-30), the igniter unit 22 comprising a housing and at least one pyrotechnic charge 20, wherein the igniter unit 22 comprises a control and communication device 24 arranged in the housing and at least one interface 26 arranged in the housing and connected to the control and communication device 24 .  
Barlow’s control and communication device 24 comprises a smart chip that connects to the interface 26 and to the body portion 27 of the igniter unit 22 housing (Fig. 7; page 9, lines 10-16).
Regarding claim 23, Barlow’s disclosure relates to air countermeasure and dispenser systems (page 2, lines 25-29; Figs. 4-6) and to the above described igniter unit 22 (impulse cartridge) used in a countermeasure cartridge, and to the use of a decoy (decoy page 1, lines 20-21; chaff or flare cartridge; page 11, lines 3-6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BARLOW (GB 2472077 A) in view of NEFF (US 2011/0146483 A1).
Barlow discloses an igniter unit 22 (Fig. 7) as discussed above. 
Neff discloses circuitry 70 present in an impulse cartridge 14 (Fig. 6) including the use of Zener diodes 82 (see the abstract; least Fig. 7 and paragraph [0030]) to reliably control the impulse cartridge 14 of an ejectable device 10 or the dispenser 8 (Fig. 1). 
In view of the teachings of Neff, it would have been obvious to POSITA before the effective filing date of the invention to modify Barlow as per claims 17-20, as so to reliably control the igniter unit.

Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over BARLOW (GB 2472077 A).
Barlow discloses an igniter unit 22 (Fig. 7) as discussed above.
Claims 21 and 22 appear to be drawn to the applicant’s additionally disclosed embodiments of Fig. 4 (claim 21) and Figs. 5a, 5b (claim 22) and are interpreted to be obvious variants of the embodiment shown in Figs. 1, 1b, 2 and 3.  

Regarding claim 22, to modify Barlow’s igniter unit 22 to include an addition interface, would have been obvious to POSITA before the effective filing date of the invention, to thereby provide additional data to and from the munition.
Regarding claim 24, Barlow’s disclosure relates to air countermeasure and dispenser systems (page 2, lines 25-29; Figs. 4-6) and to the above described igniter unit 22 (impulse cartridge) used in a countermeasure cartridge, and to the use of a decoy (decoy page 1, lines 20-21; chaff or flare cartridge; page 11, lines 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641